Exhibit 10.6.1

 

FIRST AMENDMENT TO THE

AMENDMENT AND RESTATEMENT OF THE VARCO INTERNATIONAL, INC.

EXECUTIVE RETIREE MEDICAL PLAN

 

This First Amendment (“Amendment”) to the Amendment and Restatement of the Varco
International, Inc. Executive Retiree Medical Plan Effective as of November 15,
2001 (the “Plan”), is adopted by Varco International, Inc., a Delaware
corporation (the “Company”), effective as of February 19, 2004.

 

WHEREAS, the Company’s Board of Directors approved an amendment to the Plan
permitting participation in the Plan by non-employee directors who retire from
the Board and meet certain qualifications

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual agreements
set forth in the Agreement and this Amendment, the parties hereto agree as
follows:

 

AMENDMENT

 

  A. Effective as of February 19, 2004, the purpose of the Plan, as discussed in
Article I, Section 1.01 shall, in addition to what is provided in the Plan,
shall be to provide supplemental medical, dental, vision and prescription drug
benefits to certain qualifying non-employee directors of the Company.

 

  B. Effective as of February 19, 2004, Article I, Section 1.02 (h), definition
of “Participant” is hereby deleted and restated in its entirety as follows:

 

(h) “Participant” means an employee or non-employee director who has met the
participation requirements of Article II of this Plan.

 

  C. Effective as of February 19, 2004, Article II “Eligibility and
Participation” is hereby amended to add the following Section 2.04:

 

“2.04 Retired Non-Employee Director Eligibility.

 

Each non-employee director of the Company that has retired from the Board and
satisfies the following criteria, as reasonably determined by the Board, shall
be considered a Participant with respect to the benefits provided under
Article III:

 

(a) The retired director does not have access to any other company-provided
retiree medical program;

 

(b) The retired director is at least 55 years of age or older, with a minimum of
five (5) years of service of the Company’s Board of Directors; and

 

(c) Notwithstanding Section 3.07, the retired director (and his or her Spouse
and Dependents) shall be required to pay and shall pay the entire cost of
benefits provided under the Plan, without Company subsidy.



--------------------------------------------------------------------------------

Each such retired non-employee director who is eligible to become a Participant
under Section 2.04 will become a Participant at the time he or she is designated
a Participant by the Board and such Participant acknowledges the terms of such
Participant’s participation in the Plan in writing on a form provided by the
Committee.

 

  D. Except as expressly amended hereby, the Plan remains in full force and
effect in accordance with its terms.

 

The undersigned, James F. Maroney III, Vice President, General Counsel and
Secretary of the Company, hereby certifies that the Board adopted the foregoing
Amendment on February 19, 2004.

 

Executed at Houston, Texas this                      day of                     
2004.

 

--------------------------------------------------------------------------------

James F. Maroney III

Vice President, General Counsel and

Secretary of Varco International, Inc.

 

2